 


109 HRES 780 IH: Expressing the sense of the House of Representatives that King Gyanendra should immediately release all political detainees, restore constitutional liberties, and undertake good faith negotiations with all involved parties to restore democracy.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 780 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Ms. Eshoo (for herself, Mr. Shays, Mr. Honda, and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that King Gyanendra should immediately release all political detainees, restore constitutional liberties, and undertake good faith negotiations with all involved parties to restore democracy. 
 
 
Whereas, on February 1, 2005, King Gyanendra of the Kingdom of Nepal forcibly dissolved his government with the assistance of the Nepalese military, declared a state of emergency, arrested government opposition leaders, and assumed authoritarian control over the country; 
Whereas for weeks following the King’s overthrow of the government, telephone and Internet access lines were blocked, independent news organizations were shut down, freedom of speech and the right of assembly were suspended, and political leaders were placed under house arrest; 
Whereas after the United States, India, the United Kingdom, and other countries and international organizations suspended military assistance, the Nepalese political parties were allowed to resurface and eventually formed a seven-party alliance to provide a common voice against autocratic rule; 
Whereas the seven parties eventually reached a tenuous agreement on a twelve-point program for a future democratic government and began a series of protests which escalated into the riots and chaos that have now engulfed the country; 
Whereas, on April 24, 2006, King Gyanendra announced the restoration of parliament four years after its dissolution, an offer which the political parties have tentatively accepted, but which the Maoist rebels within the country have openly rejected; 
Whereas the United States and Nepal have longstanding ties of friendship and good relations, and since contributing as Nepal’s first bilateral aid donor in January 1951, the United States has contributed more than $1.4 billion bilaterally and multilaterally to Nepal; and 
Whereas it is the policy of the United States to prevent a Maoist takeover of Nepal in order to achieve important United States regional and bilateral goals, including preventing the spread of terror, enhancing regional stability, promoting democracy, and protecting United States citizens in Nepal: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)King Gyanendra should immediately release all political detainees, restore constitutional liberties, and undertake good faith negotiations with the leaders of Nepal’s political parties to restore full democracy and an elected government; and 
(2)all involved parties should put aside past differences and enter into a new phase of peaceful and good faith negotiations. 
 
